DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 3, applicant need to change “the active” to --- an active ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raut et al (WO 2015/136294 A1).
Raut teaches (claim 1 and pg.1, 1st paragraph) a pharmaceutical composition (used in the treatment of HIV infections) comprising rilpivirine and one or more pharmaceutically acceptable excipients.  
Specifically, in Raut’s Example 2 (see pg.24-25): (i) Rilpivirine HCl (instant active ingredient of claim 10) was dispersed in a solution, which was obtained by dissolving docusate sodium, hydroxyl propyl methyl cellulose (a binder), sodium lauryl sulfate (instant wetting agent - see present spec. pg.13, lines 24-25) and lactose monohydrate (instant diluent - see present spec. pg.15, lines 19-20) in water; (ii) The resultant dispersion was homogenized and then nanomilled; (iii) The nanomilled slurry was adsorbed by spraying on lactose monohydrate (instant diluent) and croscarmellose sodium (instant disintegrant - see present spec. pg.14, lines 31-34) to produce the granules; (iv) The dried granules thus obtained were blended with sodium chloride, magnesium stearate (an extragranular lubricant), silicified microcrystalline cellulose (instant extragranular non-soluble diluent – see present spec. pg.10, lines 9-12) and croscarmellose sodium (instant extragranular disintegrant); (v) The resultant blend was lubricated by magnesium stearate; (vi) The lubricated granules were finally compressed into tablets, and the tablets were then film coated.  Raut teaches (claim 13) that the oral dosage form of its pharmaceutical composition can take the form of a disintegrating tablet or dispersible tablet.  
With respect to instant limitation of 2.5 mg base equivalent of rilpivirine, Raut teaches (abstract, pg.11, the 4th paragraph and pg.6) that its pharmaceutical composition may comprise a low dose (less than 25 mg) of rilpivirine due to the increased bioavailability of its nanosized rilpivirine.  Since Raut generally teaches that its pharmaceutical composition may comprise rilpivirine in the low does amount of less than 25 mg, instant value of 2.5 mg base equivalent would have been obvious to one skilled in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Alternatively, the general range of less than 25 mg (as taught by Raut) overlaps with instant value of 2.5 mg base equivalent, thus rendering instant value prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, Raut also teaches (pg.11, the 4th paragraph) that the rilpivirine  can be present preferably from about 3 mg to about 20 mg base equivalent.  Although such range does not overlap with instant value of 2.5 mg base equivalent, instant 2.5 mg base equivalent and the lower end (i.e., about 3 mg base equivalent) of Raut’s range are close enough that one skilled in the art would have expected them to have the same properties, and thus, Raut’s range of about 3-20 mg base equivalent would render instant value of 2.5 mg base equivalent prima facie obvious.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).  
Thus, Rout renders obvious instant claims 1-4 and 8-10.
With respect to instant claim 7, as shown above, Raut uses magnesium stearate as an extragranular lubricant in its Example 2.  Furthermore, Raut teaches (see the first four lines in the last paragraph on pg.16) the equivalence of magnesium stearate and sodium stearyl fumarate (instant wetting agent of claim 7 – see present spec. pg.11, lines 16-20; pg.13, line 24 and 34).  It would have been obvious to one skilled in the art to use sodium stearyl fumarate (instead of magnesium stearate) as an extragranular component in Raut’s Example 2 with a reasonable expectation of success.  Thus, Rout renders obvious instant claim 7.
With respect to instant claims 14-16, Raut teaches (claim 17) that its pharmaceutical composition is used in treating HIV.  Raut furthermore teaches (claim 15) that its pharmaceutical composition can further comprise at least one additional active ingredient selected from nucleoside reverse transcription inhibitors, nucleotide reverse transcription inhibitors, non-nucleoside reverse transcriptase inhibitors, protease inhibitors and maturation inhibitors (instant one or more other therapeutic agents useful in the treatment of HIV infection).  Thus, Raut renders obvious instant claims 14-16. 
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raut et al (WO 2015/136294 A1) in view of Groenendaal et al (EP 0 181 966).
Raut does not explicitly teach that its composition (which is used in treating HIV) is administered to a pediatric patient or a geriatric patient.  Groenendaal teaches (see 3rd paragraph on pg. 1) that oral liquid, drinkable preparations are in demand for children and the elderly to take, especially when a medicament is to be taken frequently and for an extended period.  Groenendaal further states (see 4th-5th paragraphs on pg.1) that dispersible tablets overcome the logistical and decompositional problems of liquid formulations and the incompatibility problems of effervescent tablets.  Since Raut teaches a dispersible rilpivirine tablet formulation, it would be obvious to one skilled in the art to use Raut’s dispersible tablet formulation to form oral liquid, drinkable preparations and administer them to the elderly and to children with HIV infection with a reasonable expectation of avoiding disadvantages of liquid formulations and effervescent tablet formulations.  Thus, Raut in view of Groenendaal renders obvious instant claim 17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,065,198 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claim 1 of Pat.’198 teaches the following:

    PNG
    media_image1.png
    342
    508
    media_image1.png
    Greyscale
 
As shown above, claim 1 pf Pat.’198 teaches a composition containing 2.75 mg of rilpivirine HCL (instant active ingredient), a diluent, a wetting agent, a disintegrant, extragranular microcrystalline cellulose (instant extragranular non-soluble diluent), extragranular disintegrant and extragranular wetting agent.  Since claim 1 of Pat.’198 teaches instant composition of claims 1-4, 7, 8 and 10, it would be obvious that the composition of claim 1 of Pat.’198 is dispersible.  Thus, claim 1 of Pat.’198 renders obvious instant claims 1-4, 7, 8 and 10. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 28, 2022